            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
WISNER CENATUS,                     :
    Petitioner                      :
                                    :           No. 1:18-cv-1833
     v.                             :
                                    :           (Judge Rambo)
WARDEN CLAIR DOLL,                  :
   Respondent                       :

                               ORDER

     AND NOW, this 3rd day of April, 2019, upon consideration of Petitioner

Wisner Cenatus’s Petition for Writ of Habeas Corpus pursuant to 28 U.S.C.

§ 2241 (Doc. No. 1), and for the reasons set forth in in the accompanying

Memorandum, IT IS ORDERED THAT:

     1. The Clerk of Court is directed to amend the docket to reflect that
        Petitioner’s proper name is Wisner Cenatus;

     2. The Petition for Writ of Habeas Corpus (Doc. No. 1), is DISMISSED AS
        MOOT; and

     3. The Clerk of Court is directed to CLOSE this matter.



                                            s/Sylvia H. Rambo
                                            SYLVIA H. RAMBO
                                            United States District Judge
